Citation Nr: 1535828	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  10-13 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right hip disability. 

2.  Entitlement to service connection for a right hip disability.

3.  Entitlement to service connection for a left knee disability, to include as secondary to a right knee disability. 

4.  Entitlement to an increased rating for a right knee disability in excess of 10 percent prior to March 8, 2012, and in excess of 60 percent as of August 31, 2013.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to July 1969.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in August 2009 and October 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

An April 2010 Hearing Election Form shows that the Veteran requested an in-person hearing to be conducted in Washington, D.C.  In a March 2014 substantive appeal, the Veteran indicated that he did not want a BVA hearing.  His hearing request is therefore considered withdrawn.  38 C.F.R. § 20.704(e) (2014).

An October 2013 rating decision awarded a temporary total rating based on a period of hospitalization and convalescence of 100 percent from March 8, 2012, for a service-connected right knee disability, and assigned a 60 percent rating from May 1, 2013.  38 C.F.R. § 4.30 (2014).  A March 2014 rating decision extended the effective date of the temporary total rating for the right knee disability to August 31, 2013, and assigned a 60 percent rating from September 1, 2013.  That increase did not constitute a full grant of the benefit sought.  Therefore, the Veteran's claim for an increased rating for a right knee disability remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to service connection for a perforated abscess bowel, as secondary to a right knee disability, has been raised by the record in an August 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a left knee disability is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  An unappealed April 2008 rating decision denied service connection for a right hip disability. 

2.  The evidence associated with the claims file subsequent to the April 2008 decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right hip disability.

3.  The preponderance of the evidence indicates that a right hip disability was not incurred in or aggravated by service or caused or aggravated by service-connected disabilities. 

4.  Prior to May 1, 2013, the Veteran's right knee disability was manifested by painful motion and limitation of flexion to, at most, 120 degrees.

5.  As of September 1, 2013, right knee impairment is limited by the amputation rule to 60 percent disabling.


CONCLUSIONS OF LAW

1.  The April 2008 decision that denied a claim of entitlement to service connection for a right hip disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2014).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for a right hip disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for a right hip disability, to include as secondary to service-connected disabilities, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).

4.  Prior to March 8, 2012, the criteria for a rating in excess of 10 percent for a right knee disability were not met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2014).  

5.  As of September 1, 2013, the criteria for a rating in excess of 60 percent for a right knee disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a December 2008 letter.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the Mach 2014 and July 2014 supplemental statements of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

Generally, a claim which has been denied in a final unappealed RO decision or an unappealed Board decision may not be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence is evidence that has not previously been reviewed by VA adjudicators.  Material evidence is existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In deciding whether new and material evidence has been submitted the Board considers the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  The threshold for determining whether new and material evidence has been submitted is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  However, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence was not previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

A June 2000 rating decision denied service connection for a right hip disability based on a finding that there was no evidence of any current disability, in-service findings of any right hip disability, or a nexus to service.  The Veteran did not appeal that decision, and new and material evidence was not received within one year of that decision that would prevent the claim from becoming final.  Rating decisions in January 2008 and April 2008 continued the denial because the evidence submitted in connection with the claim was not new and material.  

The pertinent evidence of record at the time of the April 2008 rating decision included the Veteran's service medical records, claim, the Veteran's statements and statements from his siblings that he had a right hip disability due to an in-service automobile injury, and private treatment records.

The pertinent evidence that has been received since the unappealed rating decision includes private treatment records, an August 2013 private opinion addressing a link between a right hip disability and an in-service injury, and a March 2014 VA examination report.  

The evidence received since the April 2008 rating decision is new and material.  This evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact needed to establish service connection, a relationship between a current right hip disability and service.  Therefore, when considered credible solely for the purposes of determining whether it is material, it raises a reasonable possibility of substantiating the claim.  Accordingly, of the claim of entitlement to service connection for a right hip disability is reopened.

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  To establish service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995). 

Service connection for arthritis may be established on a presumptive basis by showing that arthritis manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  Where arthritis manifests to a compensable degree within one year following separation from service, it is presumed to have had its onset in service even though there is no evidence of arthritis during service.  38 C.F.R. § 3.307(a) (2014).  If the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic, including arthritis.  38 C.F.R. § 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When a claimant seeks benefits and the evidence for and against the claim is in relative equipoise, the claimant prevails.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for a claim to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

Right Hip Disability

The service medical records are silent for any treatment for a right hip disability.  An August 1965 service medical report shows that the Veteran and other servicemen were struck by an automobile while in troop formation.  The Veteran was diagnosed with right knee sprain.  An April 1967 report of medical examination shows that clinical evaluation of the lower extremities and abdomen was normal.  More specifically, right hip pathology, to include arthritis was not noted, identified or diagnosed during service.  In addition, the service medical records do not show characteristic manifestations sufficient to identify an arthritic process of the right hip during service. 

After service, X-ray findings from a January 2009 private treatment record show a diagnosis of right hip degenerative arthritis.  In that record, F.O. Petkovich, M.D. noted the Veteran's report of injuring his right hip in an in-service automobile accident.  Dr. Petkovich opined that the Veteran's right hip condition has been significantly aggravated by the in-service automobile accident as described by the Veteran.  

In an August 2013 statement, K.D. Merkel, M.D. indicated that the Veteran's right hip disorder was related to the in-service injury suffered when a motor vehicle struck the Veteran resulting in his body being propelled 25 feet.  In support of that opinion, Dr. Merkel stated that the Veteran had no other traumatic injuries in his life.  Dr. Merkel also opined that the hip disorder was at least as likely as not caused by the severe impairment of the service-connected right knee disability.

In a March 2014 statement, the Veteran indicated that Dr. Merkel reviewed the service treatment records, but did not indicate that review in the submitted statement. 

On a March 2014 VA examination, the Veteran complained of a right hip pain since service after being hit by a motor vehicle while in formation.  He reported a 28 year career as a truck driver involving heavy lifting.  The examiner opined after a review of the Veteran's claim file, that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that the condition was only acute during service and there was no evidence of chronicity of care.  In regard to secondary service connection, the examiner opined the claimed condition was less likely than not proximately due to or the result of the service-connected condition.  The examiner reasoned that arthritis in one joint does not cause arthritis in another joint.  The examiner stated no nexus has been established.  

The Board finds the opinion of the March 2014 VA examination to be of very high probative weight.  The VA examiner recounted the history provided by the Veteran, reviewed the claims file, examined the Veteran, and diagnosed a right hip disability.  The examiner provided a clear rationale and report of history of facts as consistent with what is shown in the claims file, including the service medical records and post-service private medical records.  The March 2014 VA examiner acknowledged the Veteran's reports of in-service injury and post-service work history.  The Board finds that opinion more persuasive because of the greater level of review and explanation provided by the examiner.

Regarding direct service connection, the March 2014 VA examiner explained that any in-service right hip condition was acute.  The Veteran did not seek treatment or have any right hip diagnosis for several years following separation from service.  Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000).  A lengthy period without complaints or clinical findings related to the right knee, weighs against credibility of the lay reports of continuity of symptomology in regard to the right hip.  Although Dr. Merkel's August 2013 private opinion addresses direct service connection, the Board finds that opinion is of lower probative value than the March 2014 VA examiner's opinion.  Dr. Merkel's opinion relies on the Veteran's report that he had suffered no other traumatic injuries in his life aside from the in-service automobile injury.  However, the August 2013 private opinion did not acknowledge evidence of any post-service injuries noted in the record, such as a fall from a truck in June 1990 or the Veteran's 28 year history as a truck driver that required lifting.  When determining the probative value of evidence, it is significant to consider whether the examining medical provider had a sufficiently clear and well-reasoned rationale, and basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  Thus, considering the medical opinions of record addressing direct service connection, the Board finds the most probative medical evidence weighs against the Veteran's claim.  

Regarding service connection as secondary to service-connected disabilities, the Board notes that there are two private opinions addressing secondary service connection.  Neither private opinion contains a rationale or any reasoning to support the provided opinion, which lessens their probative value.  Nieves-Rodriguez v Peake, 22 Vet. App 29 (2008) (most of the probative value of a medical opinion comes from its reasoning).  However, the March 2014 VA examiner's opinion includes a rationale that opines that arthritis in one joint would not cause arthritis in another joint.  

The Board finds the Veteran's assertions that his right hip disability is related to service or service-connected right knee and lumbar spine disabilities, to be of a lower probative value.  The Veteran, as a lay person, is competent to report on matters observed or within his personal knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, even assuming the Veteran's competence in making an etiological opinion as to his right hip pain, his opinion that his right hip pain is related to service or a service-connected  disability holds less probative weight than the findings and opinion of a trained medical professional, such as the March 2014 VA examiner.  The lack of right hip complaints in service and the remote post-service onset of symptoms is evidence that substantially lessons the probative value of the history the Veteran provided as to the etiology of the right hip disability.

Finally, the Board notes that there is no indication from the record that the Veteran was diagnosed with arthritis in the right hip within one year of his July 1969 separation from active service.  Therefore, entitlement to presumptive service connection is not warranted in this case.  

In summary, the Board finds that preponderance of the evidence shows that the Veteran does not have a current right hip disability that began during active service, was caused or aggravated by a service-connected disability, or was otherwise related to any incident of service.  Therefore, entitlement to service connection for a right hip disability is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Increased Rating

Disability ratings are based upon the average impairment of earning capacity as determined by a Schedule for Rating Disabilities.  Separate rating codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Knee Disability

A January 2008 rating decision assigned a 10 percent rating for a right knee disability, effective September 16, 2006, under Diagnostic Code 5260.  Additionally, an October 2013 rating decision awarded a temporary total rating based on periods of hospitalization and convalescence of 100 percent from March 8, 2012, to May 1, 2013, and assigned a 60 percent rating thereafter.  38 C.F.R. § 4.30 (2014).  A March 2014 rating decision extended the temporary total rating for the right knee disability to August 31, 2013, and assigned a 60 percent rating as of September 1, 2013.  

Under Diagnostic Code 5260, limitation of flexion of the knee to 60 degrees warrants a 0 percent rating. Limitation of flexion to 45 degrees warrants a 10 percent rating.  Limitation of flexion to 30 degrees warrants a 20 percent rating. Limitation of flexion to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).

The Schedule provides that the normal range of motion of the knee is 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2014).

Separate ratings can be assigned for the same knee joint for limitation of extension, limitation of flexion, and recurrent subluxation or lateral instability.  However, to assign a separate compensable rating, the criteria for a compensable rating must be met under both sets of criteria.  VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56704 (1998); VAOGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997).

Other diagnostic codes relating to the knee are Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (recurrent subluxation or lateral instability), Diagnostic Codes 5258 and 5259 (symptomatic dislocation and/or removal of semilunar cartilage), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of tibia and fibula) and Diagnostic Code 5263 (genu recurvatum).  38 C.F.R. § 4.71a (2014).

In rating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2014). Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2014).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  When assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

On VA examination in June 2009, the Veteran reported right knee pain, weakness, stiffness, swelling, giving away, fatigability, and a lack of endurance.  He reported daily flare-ups of pain occurring five to six times a day lasting one hour, precipitated by prolonged sitting and standing with additional limitation of motion.  He indicated use of a cane and ability to drive a car.  He denied any episodes of subluxation or dislocation.  Range of motion testing revealed flexion to 120 degrees and extension to 0 degrees.  The examiner noted the knee was stable, normal in appearance, with no evidence of popping or grating.  In an August 2009 VA examination addendum, the examiner noted the results of a subsequent examination remained unchanged with weakness and pain on range of motion. 

A review of private treatment records shows the Veteran underwent right total knee replacement surgery in March 2012.  There was an infection and the Veteran underwent prosthesis removal and reimplantation in June 2012. 

In an August 2013 Disability Benefits Questionnaire (DBQ) administered by a private physician, Dr. Merkel indicated the Veteran had flare-ups.  Range of motion testing revealed right knee flexion to 100 degrees and extension to 15 degrees.  There was no additional limitation in range of motion after repetitive motion testing.  Additional functional loss was noted as weakened movement, excess fatigability, pain on movement, swelling, deformity, and inference with sitting, standing, or weight-bearing.  Strength and stability tests were normal.  Residuals of right total knee replacement were notes as intermediate degrees of residual weakness, pain, and or limitation of motion.

In a September 2013 VA examination, the examiner noted an in-person examination was performed with a review of the Veteran's claims file.  The diagnosis was traumatic arthritis of the right knee, post total knee arthroplasty, and osteoarthritis of the left knee, post total knee arthroplasty.  The Veteran reported flare-ups.  Range of motion testing revealed flexion to 130 degrees with pain at 110 degrees, and extension to 0 degrees.  In regard to range of motion for the Veteran, the examiner noted that bilateral total knee replacements with some associated tightness of the musculature and joints.  After repetitive motion testing, there was no additional limitation in range of motion, but there was additional functional impairment manifested as less movement than normal and pain on movement.  The Veteran denied pain to palpation for joint line or soft tissues.  Muscle strength testing was normal.  Joint stability tests, including Lachman, were normal.  There was no evidence of subluxation or dislocation.  The Veteran denied any meniscal condition.  The examiner noted the Veteran's gait was mildly right-favoring with use of a walking cane. 

On VA examination in March 2014, the Veteran denied flare-ups.  Range of motion measurements for the right knee revealed flexion to 110 degrees and extension to 0 degrees.  Range of motion was unchanged following repetitive motion testing.  The examiner noted additional functional loss and limitations after repetitive motion testing as less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  There was no tenderness or pain to palpation for joint line or soft tissues.  Muscle strength and stability testing was normal.  There was no patellar subluxation or dislocation.  There was no meniscal condition or history of meniscal surgery.  The examiner noted residuals of right total knee joint replacement manifested with intermediate degrees of residual weakness, pain or limitation of motion.  The examiner noted a history of debridement of osteomyelitis in May 1993 and numerous other surgeries of uncertain date and unavailable records per Veteran's history.  The Veteran reported occasional use of a cane when walking over 100 yards.  The examiner noted X-ray evidence of degenerative or traumatic arthritis.  There was no x-ray evidence of patellar subluxation.  The examiner noted there was no additional limitation of motion due to pain during flare-ups or when the joint was used repeatedly over a period of time.  

Prior to March 8, 2012

The Veteran has appealed the 10 percent rating assigned prior to March 8, 2012, for a right knee disability.  The 10 percent rating contemplates periarticular pathology productive of painful motion.  38 C.F.R. § 4.59 (2014).  It is also consistent with limitation of flexion to 45 degrees.  In order to warrant a higher rating, there must be the functional equivalent of limitation of flexion to 30 degrees, which was not shown.  38 C.F.R. § 4.7 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Separate rating may be assigned for compensable limitation of extension or instability/subluxation.  However, the evidence of record does not show objective evidence of instability or subluxation prior to March 8, 2012, or limitation of extension to 10 degrees, even when considering functional limitation due to pain and other factors.

After a review of the evidence of record, the Board finds that an increased rating for the Veteran's right knee disability prior to March 8, 2012, is not warranted based on limitation of motion.  The Veteran's examinations show painful range of motion, with a limitation of flexion at 120 degrees, thus warranting a 10 percent rating under 38 C.F.R. §§ 4.59, 4.71a.  Although the Veteran had pain on motion, that pain did not functionally limit flexion to less than 45 degrees, or extension to 10 degrees or greater.  Here, neither the lay nor medical evidence establishes that flexion is functionally less than 45 degrees.  Rather, the examinations disclosed that he retained useful flexion that was better than 45 degrees.  

Consideration has been given to assigning separate ratings for the right knee under other diagnostic codes.  There is no evidence of ankylosis to warrant a rating under Diagnostic Code 5256.  38 C.F.R. § 4.71a (2014).  The evidence also did not show instability such that any separate compensable rating could be assigned under Diagnostic Code 5257.  38 C.F.R. § 4.71a (2014).  Although the Veteran reported use of a cane, objective stability tests on examination were normal.  Furthermore, there were no medical or lay reports of subluxation or dislocation.  Therefore, a separate rating under Diagnostic Code 5258 is not warranted.  38 C.F.R. § 4.71a (2014).

Consideration has been given to assigning a separate rating under Diagnostic Codes 5259 and 5260.  However, the Board notes that there is no evidence that the Veteran has or had cartilage removed from the right knee prior to March 8, 2012.  There is no evidence of impairment of the tibia or fibula.  Therefore, a separate rating under Diagnostic Code 5259 or 5260 is not warranted knee.  38 C.F.R. § 4.71a (2014).

Consideration has been given to assigning a separate rating for the right knee under Diagnostic Code 5263.  However, the Board notes that there is no objective evidence of genu recurvatum.  Therefore, a separate rating under Diagnostic Code 5263 is not warranted.  38 C.F.R. § 4.71a (2014).

From March 8, 2012, to August 30, 2013, the Veteran was assigned a 100 percent rating for the right knee disability following total knee replacement.  The rating schedule provided for the assignment of a 100 percent rating for one year following implantation of a prosthesis and temporary total ratings for convalescence are also provided by the schedule.  38 C.F.R. § 4.30, 4.71a, Diagnostic Code 5055 (2014).

As of August 31, 2013

The Veteran's right knee disability status post total knee arthroplasty is rated under Diagnostic Code 5055 for knee replacement by prosthesis with a 60 percent rating.  Under Diagnostic Code 5055, prosthetic replacement of the knee joint for one year following implantation of the prosthesis warrants a 100 percent rating for one year.  Prosthetic replacement of the knee joint with chronic residuals consisting of severe painful motion or weakness in the affected extremity warrants a 60 percent rating.  Prosthetic replacement of the knee joint with intermediate degrees of residual weakness, pain or limitation of motion, the disability is rated by analogy to Diagnostic Codes 5256, 5261 or 5262.  The minimum rating is 30 percent.  38 C.F.R. § 4.71, Diagnostic Code 5055 (2014).

The Veteran is currently in receipt of a 60 percent rating under Diagnostic Code 5055 based on the findings beginning August 31, 2013.  A 60 percent rating is the maximum scheduler rating and is limited by the amputation rule, which provides that the combined rating for disabilities of an extremity shall not exceed the rating for amputation, were amputation to be performed.  38 C.F.R. § 4.68 (2014).  Amputation at the middle or lower thirds of the thigh, above the knee, warrants a 60 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5162 (2014).

As the Veteran is currently rating with the highest rating possible under Diagnostic Code 5055 following the one year period after surgery, the Veteran can only be awarded a rating in excess of 60 percent on an extraschedular basis.  Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted higher schedular ratings than those assigned, apart from the temporary rating for convalesce period and staged ratings assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2014).

The first step is to determine whether the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  In this case, the rating criteria for the musculoskeletal system reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  The evidence does not show anything unusual or exceptional that would make the schedular criteria inadequate in this case.  Here the record shows that the manifestations of the disability are contemplated by the schedular criteria.  The symptoms of fatigability, pain on movement, swelling, deformity, and inference with sitting, standing, or weight-bearing and use of a cane are contemplated in the assigned ratings and do not approximate amputation.  There is no indication that the average industrial impairment from the right knee disability is in excess of that contemplated by the assigned ratings.  A higher rating is available for more severe levels of impairment, but the Veteran does not meet the criteria for the higher rating, and a rating greater than 60 percent is prohibited based on the amputation rule.  Therefore, the Board finds that referral for extra-schedular consideration is not in order.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent prior to March 8, 2012, and in excess of 60 percent as of August 31, 2013, for a right knee disability.  Therefore, the claim for increase is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

As new and material evidence has been received to reopen a claim of entitlement to service connection for a right hip disability, the appeal to that extent only is granted.

Entitlement to service connection for a right hip disability is denied.

Entitlement to a rating in excess of 10 percent prior to May 1, 2013, and in excess of 60 percent as of August 31, 2013, for a right knee disability is denied.  


REMAND

On review, the Board finds that remand is necessary to obtain a VA medical opinion to address direct service connection for a claimed left knee disability.  The Veteran claims that he is entitled to service connection for a left knee disability on a direct basis and on secondary basis.  In support of an August 2013 opinion, the Veteran's private physician, Dr. Merkel stated that the Veteran had not suffered any other traumatic injuries during his lifetime.  However, in support of a September 2013 VA examination opinion addressing secondary service connection, the examiner noted physical examination revealed an unexplained trauma to the left knee as marked by a visible scar and X-ray evidence of a metallic foreign body.  As the Veteran claims that a left knee disability is directly related to trauma related to an in-service automobile accident and there is no adequate opinion addressing the etiology of the claimed left knee disorder on a direct service connection basis, the Board must remand for a VA examination. 

All available VA and non-VA treatment records should be obtained.  38 U.S.C.A. § 5103A(a)-(c) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all available VA and non-VA treatment records are obtained and associated with the record.

2.  Schedule the Veteran for an VA examination to determine the nature and etiology of any left knee disability.  The examiner must review the claims file and must note that review in the report.  Any necessary examinations, tests, and studies should be conducted.  Any opinion expressed must be accompanied by a complete rationale.  If any claimed disability is more likely due to some other causation, the examiner should so state.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any current left knee disability is etiologically related to the Veteran's active service, to include being struck by an automobile during service.  The examiner should specifically address the Veteran's report of continuity of symptoms since an in-service automobile injury and any evidence of post-service right knee trauma.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


